Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional 
“control device” in claim 1
The generic placeholder is “control device” and the functional language attributed the “control device” includes: “a control device configured to receive the grip signal from the remote controller and output a control signal to and the wire feeding device based on an output intensity of the grip signal, the control signal being configured to cause the wire feeding device to feed the filler wire at a feeding speed set according to the output intensity of the grip signal”

Structure “read into” the claims from the specification to support the claimed functional language is not found in the specification as no structure for a control device is recited. 

“control signal” in claim 1
The generic placeholder is “control signal” and the functional language attributed the “control signal” includes: “a control signal being configured to cause the wire feeding device to feed the filler wire at a feeding speed set according to the output intensity of the grip signal”

No structure “read into” the claims as the signal is not labeled as non-transitory and may or may not contain structure. Either way the specification does not provide any structure for either a transitory or non-transitory signal. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites “a control device” Although the specification discloses a “control device,”), there is no disclosure of how the control device operates.  Specifically, no mention is made of any structure that might be construed as a control device, and no mention is made of how it is possible for the control device to provide signals.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a control device”. However, there is insufficient disclosure provided in the Specification to describe these claimed terms.  As a result, the specification fails to provide sufficient disclosure in full, clear, concise, and exact terms such that any person skilled in the art can make and use the claimed invention.  Based on the lack of detail provided by the original disclosure, it is determined that the claimed subject matter is not presented in such a way as to reasonably convey to a skilled artisan that the inventor had possession of the claimed invention at the time of filing. The limitations of what are included in the term “control device” are unable to be determined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchinson et al (US 2014/0183176) in view of Ward (US 2005/0103768).


Hutchinson discloses, regarding claim 1, a welding system (See Fig. 1) including: a consumable electrode (welding wire 24) type or a non-consumable electrode type welding torch (welding torch 26); 
a welding power supply device (power supply 16 supplies current to the welding torch. See Paragraph [0027]) which is configured to supply a welding current 5to the welding torch; a wire feeding device which is configured to feed a filler wire to the welding torch or a filler guide attached to the welding torch; (wire feeding device 20 which feeds a filler wire 24 to the welding torch 26. See Figs 1; Paragraphs [0027], [0044], [0055]) a remote controller which is configured to manually adjust a feeding speed of the filler wire; and (The operator interface is remote from the welding torch and the wire feeding device. The wire feeding speed may be adjusted manually. See Paragraphs [0003], [0027]) 10a control device which is configured to control the welding power supply device and the wire feeding device, (Control circuitry 40 or 28; or Power conversion circuitry, is used to control the power supply and the wire feeding device. (See Paragraph [0027]) wherein the remote controller has a sensor and is configured to output a signal corresponding to a load applied to the sensor to the control device, and (sensors 48, 50, 52 which detect a signal indicative of the load applied to the sensor, voltage current, light intensity. See Paragraphs [0027], [0049]) the control device is configured to control the wire feeding device so as to feed 15the filler wire at a feeding speed set according to an output intensity of the signal. (The output from the sensor(s) creates a feedback signal, based on the feedback signal a welding parameter such as wire feed speed may be adjusted based on the output intensity of the signal. See Paragraph [0027], [0056]) Fig 9 shows a grip having a trigger for controlling the operation of the welding torch and the wire feeding device. The control device would receive a signal from the user controlled torch for controlling the wire feeding device. 



Ward discloses regarding claim 1, a handle, or grip, for a welding device having a trigger which controls a variable speed motor for driving a wire feeding device. (See Paragraph [0029]) The trigger control 42 is a variable control device capable of varying the signal over the range of travel of the trigger. This would mean the speed of the wire feed device is controlled based on the intensity of the grip applied to the trigger. (See Paragraphs [0040]-[0041]) Therefore it would have been obvious to adapt Hutchinson in view of Ward to provide the control signal being configured to cause the wire feeding device to feed the filler wire at a feeding speed set according to the output intensity of the grip signal for manually controlling the wire feeding speed directly from the welding torch, in real-time, during the welding process. 

Hutchinson discloses Regarding claim 2, the welding current may be adjusted or set based on the wire feed speed. (See Paragraph [0026]) Regarding claim 3, the device is configured to modify the (light) intensity of the load applied to a sensor. (See Abstract…the light intensity is modified via the voltage or current. A higher voltage or current, as these are also sensed, have their intensity modified) Regarding claims 4-5, the signal would not be output until a threshold is reached. (See Paragraph [0050], [0051]) Ward discloses a handle, or grip, for a welding device having a trigger which controls a variable speed motor for driving a wire feeding device. (See Paragraph [0029]) The trigger control 42 is a variable . 

Claims 5-7, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchinson et al (US 2014/0183176) in view of Ward (US 2005/0103768) and Sammons et al (US 2014/000169).

The teachings of Hutchinson have been discussed above. Hutchinson discloses regarding claims 5-6, the parameters are controlled to maintain a desired weld bead and weld penetration depth which would avoid the formation of craters. However, Hutchinson fails to specifically disclose the remote controller has a function of adjusting the nonresponsive section and the control device is configured to control the welding power supply device and the wire feeding device so as to perform a terminal processing for finishing welding when the output intensity of the signal decreases to a certain value during welding. Sammons discloses and end control feature (terminal processing for finishing) where a process is started for outputting crater fill parameters. (See Paragraph [0073]) The device also includes switches, knobs and buttons for turning off the device, adjusting a threshold (adjusting a weld parameter), stopping the welding output or stopping the wire feeding device. (See Paragraphs [0014] [0035], [0049], [0089]) It would have been obvious to adapt Hutchinson in view of Sammons to provide the terminal processing for finishing welding for starting a process for outputting crater fill parameters at the end of the weld. It The trigger can vary the speed from no wire feeding (zero) to a maximum speed. Therefore it would have been obvious to adapt Hutchinson in view of Ward to provide the control signal being configured to cause the wire feeding device to feed the filler wire at a feeding speed set according to the output intensity of the grip signal for manually controlling the wire feeding speed directly from the welding torch, in real-time, during the welding process.


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchinson et al (US 2014/0183176) in view of Ward (US 2005/0103768) and Lanouette et al (US 2005/0173390). 

The teachings of Hutchinson have been discussed above. Hutchinson fails to disclose the pressure sensor or the strain gauge. Lanouette disclose the sensor may be a wire sensor, a pressure sensor or strain gauge. It would have been obvious to adapt Hutchinson in view of Lanouette to provide the pressure sensor or strain gauge as Lanouette shows these are obvious variants for a sensor in a welding device. 

Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive.

Applicant’s argument is directed toward the amended portion of the claim. Ward is used to show the amended limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        


1/3/2022